Citation Nr: 0123406	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  At the time of the veteran's death in October 
1999, service connection was in effect for encephalopathy, 
residuals of fracture of the right parietal and occipital 
bone with intracranial injury manifested by severe and 
frequent headaches, dizziness, blacking out, diplopia, 
anxiety and tension.  This disability had been rated as 100 
percent disabling from January 1946 to July 1947 when the 
rating was reduced to 70 percent.  The 70 percent rating 
remained in effect from 1947 until the veteran's death.  The 
appellant is the veteran's surviving spouse.  This appeal 
arises before the Board of Veterans' Appeals (Board) from a 
December 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an April 2000 letter, the RO notified the appellant that 
her claim for nonservice-connected death pension was denied.  
The appellant disagreed with this decision and the RO 
responded with a statement of the case in June 2000, 
identifying the issues as entitlement to service connection 
for the veteran's cause of death, and entitlement to death 
pension.  The appellant was given notice of this on June 8, 
2000, and the letter accompanying the statement of the case 
explained that in order to perfect her appeal as to these 
issues she must file a substantive appeal within 60 days or 
within the remainder of the one-year period from the date of 
the letter notifying her of the action she had appealed.  In 
September 2000, she filed a substantive appeal, but 
identified specifically only the issue of entitlement to 
service connection for the cause of the veteran's death:  
"The benefits sought are Service/Connected cause of death."  
The RO issued two subsequent supplemental statements of the 
cause, in February and April 2001, with accompanying letters 
indicating she had 60 days to perfect any additional issues 
identified therein.  The appellant did not respond.  The 
appellant's representative identified death pension as an 
issue on appeal in the statement of accredited 
representative, but this document is dated in July 2001, 
which is outside the 60 day time-frame provided in the April 
2001 notification letter, and well-beyond the one year period 
of time from the April 2000 letter initially denying 
entitlement, which would be April 2001.  The record reveals 
no other timely document that may be construed as a 
substantive appeal as to this issue.  Thus, this issue is not 
before the Board.  See 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 
20.305 (2000).

In the present case, the Board infers a claim for benefits 
under 38 U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  In her September 
2000 substantive appeal, the appellant asserted that her 
claim should be based on the veteran having received 100 
percent disability:  "[h]e was cut from 100% to 70% in 1947 
and this should not have happened, because of his weak mental 
situation."

However, the Board has imposed a temporary stay on the 
adjudication of these claims in accordance with the 
directions of the U.S. Court of Appeals for the Federal 
Circuit in its decision in National Organization of Veterans 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 00-
7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision the Federal Circuit direction the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.


REMAND

In the present case, the death certificate reflects that the 
veteran died in October 1999 of acute myocardial infarct, 
secondary to atherosclerotic cardiovascular disease.  
Conditions listed as contributing significantly to but not 
resulting in death are cirrhosis and gastrointestinal 
bleeding.  The certificate shows that the veteran was 
pronounced dead on arrival at Roane Medical Center.

It is contended that the veteran's service-connected head 
injury residuals, including his anxiety problems, could have 
triggered heart problems which caused his death.  The Board 
has reviewed the record and finds that additional development 
is necessary prior to the completion of appellate action.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  On August 29, 2001, VA issued regulations 
implementing the provisions of the VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

No medical records have been obtained or requested from the 
Roane Medical Center.  And, while the veteran was service-
connected for the residuals of a head injury evaluated as 70 
percent disabling at the time of his death, no medical 
records have been requested or obtained from any facility-
including any VA Medical Center (VAMC).  Rather, the most 
recent medical evidence of record is dated in 1988.

The Board observes that the RO twice sent the appellant 
supplemental statements of the case, in February and April 
2001, in an effort to comply with the VCAA.  Yet, the RO did 
not make specific requests for information of the appellant, 
such as directly asking her to identify the names of the 
health care providers and/or facilities from whom the veteran 
may have sought treatment immediately prior to his death.  
Furthermore, the RO did not request medical records of those 
facilities-namely the Roane Medical Center and VAMC 
Knoxville, Tennessee-at which the veteran was or may have 
been treated prior to his death.  Medical records must be 
requested from these medical facilities.  See also 66 Fed. 
Reg. 45630-45631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2)).

The appellant is advised that while the case is on remand 
status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to identify all health care providers who 
treated the veteran during the years 
immediately prior to his death.  The RO 
should also request the appellant to 
authorize release of private medical 
records to VA.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran prior to 
his death that are not already of record.  
The RO should ensure that it has all 
obtainable treatment records of which it 
has knowledge.  In particular, the RO 
should obtain any and all records of 
treatment accorded the veteran 
immediately prior to his death at the 
Roane Medical Center and VAMC Knoxville, 
Tennessee.

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The appellant and her representative 
should be informed of such negative 
results.  See 66 Fed. Reg. 45631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

4.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

5.  Following the above development, the 
RO should submit the entire claims file 
for review by an appropriate VA physician 
for an opinions as to whether it is as 
likely as not that the veteran's service-
connected disabilities, rated as 
encephalopathy, residuals of fracture of 
the right parietal and occipital bone 
with intracranial injury manifested by 
severe and frequent headaches, dizziness, 
blacking out, diplopia, anxiety and 
tension, caused his death or contributed 
substantially or materially to the cause 
of death, or that it is as likely as not 
that any debilitating effects and general 
impairment of health caused by the 
service-connected disabilities rendered 
the veteran materially less capable of 
resisting the effects of the acute 
myocardial infarct secondary to 
atherosclerotic cardiovascular disease 
identified as the disease primarily 
causing death, or the cirrhosis and 
gastrointestinal bleeding identified as 
significantly contributing to but not 
resulting in death.  The physician should 
comment on the assertion that service-
connected anxiety played a role in the 
development of the veteran's heart 
problems.

6.  Thereafter, the matter should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, to include 
the provisions of 38 C.F.R. § 3.312 
regarding service connection for the 
cause of death.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



